DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/15/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
DE 3507585 has not been considered as applicant has not provided a statement in English regarding this reference.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As to Claim 1,
The phrase “the thin walled soft magnetic shield (11a) has a cylindrical cross section with one gable end closed by a shield hole washer element (11b)” on lines 12-14 lacks proper written description.  As can be seen in Figures 8a and 8b, the washer (11b) contains a hole in the center. While the washer ma cover and close part of an end of the shield (11a), it cannot reasonably close the entire end due to the hole in the washer. When reciting that an end of the shield is closed by a washer, a person of ordinary skill in the art would interpret this to mean that the entire end of the shield is closed, in much the same way that a person closing the a container with a lid would presume that the lid is completely on the container and not partially on.  Applicant does not reasonably disclose a washer that closes an end of the shield, and therefore the above claim features lacks proper written description.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase to mean that an end can be partially covered or closed to meet the above closed recitation.  
The phrase “wherein said thin walled soft magnetic shield (1la) is shaped to circular cross-section form with an longitudinal abutting seam (1is)  running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the circular cross-section form from a flat strip cut to a rectangle and wherein the thin walled soft magnetic shield (1la) has a cylindrical cross section with one gable end closed by a shield hole washer element (1lb), and wherein both the soft magnetic tubular shield (1la) and the shield hole washer element (1lb) are made from flat strips of electrical steel” on lines 8-15 is indefinite.  Applicant initially recites that the shield is formed from “a flat strip” in the above phrase.  However, applicant then recites 
As to Claim 2,
The phrase “the thin walled soft magnetic tubular shield (1la) is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield (1 la) pressing the thin walled soft magnetic tubular shield (1la) such that the gap of the longitudinal abutting seam (1is)  is reduced” on lines 1-6 lacks proper written description.  In claim 1, applicant requires that the shield surrounds the coil winding on lines 7-8.  The only way the shield can surround the coil is if at least part of the shield fully encircles the coil winding.  A 112(a) rejection of claim 1 was not made, because applicant explains that the shield can be formed like what is shown in Figure 8a where the ends are fused together and thus no gap exists between the ends of the sheet used to form the shield. However, the above claim phrase recites beveled notches that reduce the gap of the seem of the shield, and such a recitation, as best understood, requires that the shield not be fused like what is shown in Figure 8a because the is not gap to reduce.  As such, the above claim phrase lacks proper written description because applicant does not reasonably disclose a shield that surrounds the coil as recited in claim 1 but that also has a seem gap that can be reduced as is required in claim 2.
As to Claims 2-9,

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “gable end” on the third to last line is indefinite.  The definition of the term “gable” is “The generally triangular section of wall at the end of a pitched roof, occupying the space between the two slopes of the roof” per https://www.ahdictionary.com/word/search.html?q=gable.  Applicant states that the shield has a gable end, but as best understood, the shield (11a) does not have any end that is triangular.  For example, Figures 8a and 8b show the washer that closes the gable end of the shield, but both are circular.  It is therefore unclear what a gable end of the shield is in the context of the invention.  For the purposes of compact prosecution, the Examiner is interpreting the above phrase to mean that the shield has an end.
As to Claims 2-9,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA).

    PNG
    media_image1.png
    786
    580
    media_image1.png
    Greyscale

As to Claim 1,
Conrad discloses an inductive position sensor, comprising: a first part with a cylindrical coil winding (32), (33), (35), (36) having a longitudinal direction, a second part with a soft magnetic plunger core (25) arranged movable with respect to the cylindrical coil winding (14) in the longitudinal direction and said soft magnetic plunger core having a longitudinal extent parallel to the longitudinal direction of the cylindrical coil winding (Figures 1 and 2), (Column 4, Lines 32-49), and wherein the first part at least partly surrounds the soft magnetic plunger core (Figures 1 and 2), characterized in that a thin walled soft magnetic tubular shield (15),(16) surrounds the cylindrical coil winding (Figures 1 and 2 / note the walls in Figure 1 for the shield is reasonably thin, and as applicant does not define what is meant by thin in the claim, the walls for elements (15),(16) are reasonably thin compared to the overall device size), and wherein the thin walled soft magnetic shield has a cylindrical cross section with one gable end closed by a shield hole washer  element (21) and wherein both the soft magnetic tubular shield and the shield hole washer element are made from electrical steel (Column 4, Lines 49-53 / note laminated steel), and that the he soft magnetic plunger core is formed from electrical steel (Column 4, Lines 49-53).
Conrad does not expressly state how the laminated steel is used to form the shield, the washer, and the core, and therefore does not expressly disclose wherein said thin walled soft magnetic shield is shaped to circular cross-section form with an longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the circular cross-section form from a flat strip cut to a rectangle, and wherein both the soft magnetic tubular shield and the shield hole washer element are made from flat strips of electrical steel.
AAPA discloses that electrical steel is often manufactured in cold-rolled strips less than 2mm thick, the strips are cut to shape to make laminations which are stacked together to form 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad to include said thin walled soft magnetic shield is shaped to circular cross-section form with an longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the circular cross-section form from a flat strip cut to a rectangle, and wherein both the soft magnetic tubular shield and the shield hole washer element are made from flat strips of electrical steel given the above disclosure and teaching of AAPA in order to advantageously radically lower the cost of the device by producing the steel in strips in huge volumes at low cost per kilogram (Page 2, Lines 1-2).
(Note that the shield and washer of Conrad are cylindrical, and the only way a cold-rolled strip can be used to form the shield and washer of Conrad is to roll them in a similar manner as applicant.  Because strips are being rolled into cylindrical shapes, they must include the type of seam shown by applicant in the same longitudinally extending manner because any flat strip rolled into a cylinder must have a seam between the ends of the sheet like what is disclosed by applicant in applicant’s Figure 4a.  As such, the combination of Conrad in view of AAPA reasonably discloses the claim features).
As to Claim 3,
Conrad discloses the thickness of the shield hole washer element has a relative thickness versus the thin walled soft magnetic tubular shield in the range 1.5 to 5 times (Figure 1 / note the radial thickness of the washer is reasonably in the above range relative to the radial thickness of the shield (15),(16)).
s 2, 4, 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA) as applied to claim 1 and in further view of Niwa et al. (Niwa) (US 2008/0315868).
As to Claims 2 and 4,
Conrad in view of AAPA does not disclose the thin walled soft magnetic tubular shield  is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced, the tubular housing made in polymeric material includes a central guide tube for the soft magnetic plunger core.
Niwa discloses the thin walled soft magnetic tubular shield (5) is arranged inside of a tubular housing (6),(13) made in polymeric material (Paragraphs [0032], [0034]) with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced (Figures 1 and 6 / note the portions of (13) that (5) comes into contact with are beveled), the tubular housing made in polymeric material includes a central guide tube for the soft magnetic plunger core (Figures 1A, 1B, 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA to include the thin walled soft magnetic tubular shield  is arranged inside of a tubular housing made in polymeric material, with beveled notches integrated with the housing and arranged circumferentially around an end of the thin walled soft magnetic tubular shield pressing the thin walled soft magnetic tubular shield such that the gap of the longitudinal abutting seam is reduced, the tubular housing made in polymeric material 
As to Claim 5,
Conrad in view of AAPA does not expressly state how the laminated steel is used to form the core, and therefore does not expressly disclose the soft magnetic plunger core is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle.
Niwa discloses the soft magnetic plunger core (5) is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding (Figure 1A), and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle (Paragraph [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA to include the laminated steel is used to form the core, and therefore does not expressly disclose the soft magnetic plunger core is shaped to a hollow cross-section form with a longitudinal abutting seam running in parallel to the longitudinal direction of the cylindrical coil winding, and shaped to the hollow circular cross-section form from a flat cold rolled strip of electrical steel cut to a rectangle as taught by Niwa in 
As to Claims 7 and 8,
Conrad in view of AAPA and Niwa does not disclose the thickness of the wall of the soft magnetic plunger core is between 0.02-5% of the total outer diameter of the soft magnetic plunger core, the thickness of the wall of the soft magnetic plunger core is between 0.01 - 0.4 mm.  
Niwa discloses that it is known to use different wall thicknesses for a shield member relative to the diameter (Paragraphs [0045], [0046], [0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA and Niwa to optimize the ratio of the thickness of the wall of the plumber to the total outer diameter of the plunger to therefore disclose the thickness of the wall of the soft magnetic plunger core is between 0.02-5% of the total outer diameter of the soft magnetic plunger core, the thickness of the wall of the soft magnetic plunger core is between 0.01 - 0.4 mm given the above disclosure and teaching of Niwa in order to improve the overall linearity of the coil impedance (Paragraph [0045]) and to advantageously reduce cost by using the thinnest amount of material for the core necessary but still allow for proper displacement detection, and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
As to Claim 9,
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Conrad) (US 2,430,757) in view of Applicant’s Admitted Prior Art  (AAPA) as applied to claim 1 and in further view of Niwa et al. (Niwa) (US 2008/0315868) as applied to claim 5 and in further view of Imanishi et al. (Imanishi) (US 2015/0332837).
As to Claim 6,
Conrad in view of AAPA and Niwa does not disclose the longitudinal abutting seam of the soft magnetic plunger core is fused together.  
Imanishi discloses that it is known to form a core with rolled silicon steel sheets and attaching the end portions by welding (Paragraph [0083]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Conrad in view of AAPA and Niwa to include the longitudinal abutting seam of the soft magnetic plunger core is fused together given the above disclosure and teaching of Imanishi in order to advantageously ensure that the that the core/plunger remains in the desired shape and does not spread out too far which can create errors in the magnetic detection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  1) US 4,627,280 to Hayashi et al. which discloses a position sensing using a conductive sheet, 2) US 5,068,607 to Redlich et al. which discloses an inductive position sensor using a shield and sheets of silicon steel, and 3) US 2010/0200785 to Goto which discloses a position detection device using a target formed by laminating a plurality of silicon steel plates.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858